789 So. 2d 1235 (2001)
Timothy MURPHY, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D00-910.
District Court of Appeal of Florida, Third District.
July 25, 2001.
Bennett H. Brummer, Public Defender and Valerie Jonas, Assistant Public Defender, for appellant.
*1236 Robert A. Butterworth, Attorney General and Michael J. Neimand (Fort Lauderdale), for appellee.
Before SCHWARTZ, C.J., and GERSTEN and FLETCHER, JJ.

On Agreed Motion For New Trial
PER CURIAM.
The transcript of the trial in this case contains irremediable and substantial omissions and obvious and egregious errors in the portions which do exist. Moreover, it has been stipulated that no efforts of the parties, including the extensive proceedings already undertaken in an unsuccessful attempt to do so, can result in a satisfactory reconstruction of the record below. On these grounds, the defendant has moved for a new trial and the state has candidly agreed that one is required in the interest of justice and due process. After our independent review of the pertinent documents, we grant the motion. Delap v. State, 350 So. 2d 462 (Fla.1977); Blasco v. State, 680 So. 2d 1052 (Fla. 3d DCA 1996), review denied, 689 So. 2d 1072 (Fla.1997); accord, Jones v. State, 780 So. 2d 218 (Fla. 2d DCA 2001); McKenzie v. State, 754 So. 2d 851 (Fla. 2d DCA 2000); Roberts v. State, 766 So. 2d 443 (Fla. 4th DCA 2000); Bogdanowicz v. State, 744 So. 2d 1155 (Fla. 2d DCA 1999); Rozier v. State, 669 So. 2d 353 (Fla. 3d DCA 1996); Fairell v. State, 662 So. 2d 428 (Fla. 3d DCA 1995); Felton v. State, 523 So. 2d 775 (Fla. 3d DCA 1988); Simmons v. State, 200 So. 2d 619 (Fla. 1st DCA 1967).
Accordingly, the conviction and sentence below are vacated and the cause is remanded for a new trial.
Motion for new trial granted.